Case 1:17-cv-00011-RWS Document 95 Filed 04/06/21 Page 1 of 2 PageID #: 14168



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

 CORTNÉ MAREESE ROBINSON,                          §
                                                   §
                  Petitioner,                      §
                                                   §
 v.                                                § CAUSE NO. 1:17-cv-00011-RWS
                                                   §
 BOBBY LUMPKIN, Director, Texas                    §
 Department of Criminal Justice, Correctional      § CASE INVOLVING THE DEATH
 Institutions Division,                            § PENALTY
                                                   §
                  Respondent.                      §


                         MOTION TO FILE EXHIBITS 42, 44-51, 63, 64
                          TO AMENDED PETITION UNDER SEAL

         Petitioner Cortné Robinson, through counsel, files this Motion to request that Exhibits 42,

44-51, 63, 64 to his Amended Petition be filed under seal with this Court. Exhibits 63 and 64 are

respectively Marshall Independent School District records of Robinson and his brother Corey

Robinson. These contain sensitive and personally identifiable information throughout. Exhibits 42

and 44-51 are juror questionnaires that contain sensitive, personal information regarding members

of the venire. They were sealed in the trial court below, in the habeas proceedings and remain sealed

there.

         On April 5, 2021, Counsel for Robinson has conferenced this motion with counsel for

Respondent Garrett Greene who indicates that Respondent is unopposed.

         Wherefore, for the foregoing reasons, Mr. Robinson respectfully requests that this Court seal

the exhibits as well to protect the confidential information contained in Exhibits 42, 44-51, 63, 64 to

his Amended Federal Application for Writ of Habeas Corpus.
Case 1:17-cv-00011-RWS Document 95 Filed 04/06/21 Page 2 of 2 PageID #: 14169



                                               Respectfully Submitted,

                                                      MAUREEN FRANCO
                                                      Federal Public Defender
                                                      Western District of Texas
                                                      TIVON SCHARDL
                                                      Chief, Capital Habeas Unit

                                                       /s/ Joshua Freiman
                                                      JOSHUA FREIMAN
                                                      Assistant Federal Public Defender
                                                      Capital Habeas Unit
                                                      NY Bar No. 5353545
                                                      919 Congress, Suite 950
                                                      Austin, Texas 78701
                                                      737-207-3007 (tel.)
                                                      512-499-1584 (fax)

                                                      Counsel for Petitioner

DATED: April 6, 2021



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of April, 2021, I electronically filed the foregoing Motion

with the Clerk of Court using the CM/ECF system which will send notification of such filing to the

following:

                                         Garrett Greene
                                  Texas Attorney General - Austin
                                       300 West 15th Street
                                      Austin, TX 78701-1220

                                                        /s/ Joshua Freiman




                                                  2
